ANNEX I
NEW NOTE

US $1,500,000

ACTIGA CORPORATION

25% SECURED PROMISSORY NOTE DUE JULY 12, 2010

          FOR VALUE RECEIVED, Actiga Corporation, a corporation organized and
existing under the laws of the State of Nevada (the “Company”), promises to pay
to Alma Bailante Real Estate Inc. the registered holder hereof (the “Holder”),
the principal sum of One Million Five Hundred Thousand and 00/100 Dollars (US
$1,500,000) on the Maturity Date (as defined below) and to pay interest on the
principal sum outstanding on the Maturity Date at the rate of 25 per annum
(computed on the basis of the actual number of days elapsed and a year of 360
days and compounded annually), accruing from July 12, 2008, the date of initial
issuance of this Note (the “Issue Date”), to the date of payment. Such interest
shall be payable on the date which is the earlier of (i) the Maturity Date, or
(ii) the date of any prepayment of principal permitted hereunder; except that
interest for month in advance shall be paid on the Issue Date. Accrual of
interest shall commence on the Issue Date and shall continue to accrue on a
daily basis until payment in full of the principal sum has been made or duly
provided for (whether before or after the Maturity Date).

          This Note is being issued pursuant to the terms of the Conversion
Agreement, dated as of January 20, 2009 (the “Conversion Agreement”), to which
the Company and the Holder (or the Holder’s predecessor in interest) are
parties. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Conversion Agreement.

          This Note is subject to the following additional provisions:

          1. The term “Maturity Date” means July 12, 2010.

          2. (i) This Note may be prepaid in whole or in part at any time prior
to the Maturity Date, without any pre-payment penalty, by payment of 100% of the
outstanding principal amount and accrued and unpaid interest. Any prepayment
shall be made following the provision of 15 days written notice to the Holder in
accordance with the notice provisions in Section 12 of the Conversion Agreement.
Any payment shall be applied as provided in Section 3.

                    (ii) TIME IS OF THE ESSENCE WITH RESPECT TO ANY PAYMENT DUE
HEREUNDER. The Company shall be in default hereunder if any payment is not made
in a timely manner, without any right to cure unless such right to cure is
granted by the Holder in each instance; provided, however, that the grant of
such right is in the sole discretion of the Holder and may be withheld for any
reason or for no reason whatsoever.

Page 1

--------------------------------------------------------------------------------



          3. Any payment made on account of the Note shall be applied in the
following order of priority: (i) first, to any amounts due hereunder other than
principal and accrued interest, (ii) then, to accrued interest through and
including the date of payment, and (iii) then, to principal of this Note.

          4. All payments contemplated hereby to be made “in cash” shall be made
in immediately available good funds of United States of America currency by wire
transfer to an account designated in writing by the Holder to the Company (which
account may be changed by notice similarly given). For purposes of this Note,
the phrase “date of payment” means the date good funds are received in the
account designated by the notice which is then currently effective.

          5. Subject to the terms of the Conversion Agreement, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and interest on, this Note at the
time, place, and rate, and in the coin or currency, as herein prescribed.

          6. The obligations of the Company under this Note are secured by all
of the assets of the Company.

          7. Conversion.

                    a) Voluntary Conversion. At any time after the Original
Issue Date until this Note is no longer outstanding, this Note shall be
convertible into shares of Common Stock at the option of the Holder, in whole or
in part at any time and from time to time (subject to the limitations on
conversion set forth in Section 7(d) hereof). The Holder shall effect
conversions by delivering to the Company the form of Notice of Conversion
attached hereto (a “Notice of Conversion”), specifying therein the principal
amount of Notes to be converted and the date on which such conversion is to be
effected (a “Conversion Date”). If no Conversion Date is specified in a Notice
of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender Notes to the Company unless the
entire principal amount of this Note plus all accrued and unpaid interest
thereon has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount converted and the date of such conversions. The Company
shall deliver any objection to any Notice of Conversion within 5 Business Days
of receipt of such notice. In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
manifest error. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof. However, at the Company’s request, the Holder shall surrender the Note
to the Company within five (5) Trading Days following such request so that a new
Note reflecting the correct principal amount may be issued to Holder.

Page 2

--------------------------------------------------------------------------------



                    b) Conversion Price. Subject to adjustment as provided for
in Section 8,the initial conversion price in effect on any Conversion Date shall
be 80% of the average of the daily Closing Bid Price during the ten Trading Days
immediately preceding the Conversion Date.

                    c) The term “Closing Bid Price” shall mean, on any
particular date (i) the closing bid price per share of the Common Stock on such
date on the OTC Bulletin Board or another registered national stock exchange on
which the Common Stock is then listed, or if there is no such price on such
date, then the closing bid price on such exchange or quotation system on the
date nearest preceding such date, or (ii) if the Common Stock is not listed then
on the OTC Bulletin Board or any registered national stock exchange, the closing
bid price for a share of Common Stock in the over-the-counter market, as
reported by the OTC Bulletin Board or in the National Quotation Bureau
Incorporated or similar organization or agency succeeding to its functions of
reporting prices) at the close of business on such date, or (iii) if the Common
Stock is not then reported by the OTC Bulletin Board or the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices), then the average of the “Pink Sheet” quotes for
the relevant conversion period, as determined in good faith by the Holder, or
(iv) if the Common Stock is not then publicly traded the fair market value of a
share of Common Stock as determined by the Holder and reasonably acceptable to
the Maker.

                    d) Conversion Limitations; Holder’s Restriction on
Conversion. The Company shall not effect any conversion of this Note, and the
Holder shall not have the right to convert any portion of this Note, pursuant to
Section 7(a) or otherwise, to the extent that after giving effect to such
conversion, the Holder (together with the Holder’s affiliates), as set forth on
the applicable Notice of Conversion, would beneficially own in excess of 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to such conversion. For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon conversion of this
Note with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Notes or the Warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 7(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. To the extent that the limitation contained in this section applies, the
determination of whether this Note is convertible (in relation to other
securities owned by the Holder) and of which a portion of this Note is
convertible shall be in the sole discretion of such Holder. To ensure compliance
with this restriction, the Holder will be deemed to represent to the Company
each time it delivers a Notice of Conversion that such Notice of Conversion has
not violated the restrictions set forth in this paragraph and the Company shall
have no obligation to verify or confirm the accuracy of such determination. For
purposes of this Section 7(d), in determining the number of outstanding shares
of Common Stock, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Form 10-Q or Form
10-K (or such related

Page 3

--------------------------------------------------------------------------------



form), as the case may be, (y) a more recent public announcement by the Company
or (z) any other notice by the Company or the Company’s Transfer Agent setting
forth the number of shares of Common Stock outstanding. Upon the written or oral
request of the Holder, the Company shall within two Trading Days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Note, by the Holder or its affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. The
provisions of this Section 7(d) may be waived by the Holder upon, at the
election of the Holder, not less than 61 days’ prior notice to the Company, and
the provisions of this Section 7(d) shall continue to apply until such 61st day
(or such later date, as determined by the Holder, as may be specified in such
notice of waiver).

                    e) Legends. It is understood that the certificates
evidencing the Common Stock will bear the following legend:

 

 

 

 

(a) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THE SECURITIES EVIDENCED BY THIS
CERTIFICATE, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND SUCH
APPLICABLE STATE SECURITIES LAWS OR, UNLESS REASONABLY REQUESTED BY THE COMPANY,
THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH ACT AND SUCH APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

 

          (b) Any legend required by the securities (“Blue Sky”) laws of any
state.

The legend referred to in clause (a) above shall be removed by Company from any
certificate at such time as the holder of the securities represented by the
certificate delivers an opinion of counsel reasonably satisfactory to the
Company to the effect that such legend is not required in order to establish
compliance with any provisions of the Securities Act, or at such time as the
holder of such shares satisfies the requirements of Rule 144 or such other
substantially similar rule promulgated under the Securities Act then in effect
under the Securities Act; provided, that the Company has received from the
holder a written representation that (i) such holder is not an affiliate of the
Company and has not been an affiliate during the preceding three months, (ii)
such holder has beneficially owned the shares represented by the certificate for
a period of at least two years (or the period of time then required by Rule 144
or such other substantially similar rule promulgated under the Securities Act
then in effect), and (iii) such holder otherwise satisfies the requirements of
Rule 144 as then in effect with respect to such shares.

                    f) Mechanics of Conversion

Page 4

--------------------------------------------------------------------------------



                     i. Conversion Shares Issuable Upon Conversion of Principal
Amount. The number of shares of Common Stock issuable upon a conversion
hereunder shall be determined by the quotient obtained by dividing (x) the
outstanding principal amount of this Note to be converted by (y) the Conversion
Price.

                    ii. Delivery of Certificate Upon Conversion. Not later than
ten (10) Trading Days after any Conversion Date, the Company will cause its
transfer agent deliver: (i) to the Holder a certificate or certificates
representing the Conversion Shares representing the number of shares of Common
Stock being acquired upon the conversion of Notes and (ii) unless the Holder has
elected to convert the principal and all accrued and unpaid interest, the
Company will deliver and a bank check in the amount of accrued and unpaid
interest.

                    iii. Failure to Deliver Certificates. If in the case of any
Notice of Conversion such certificate or certificates are not delivered to or as
directed by the applicable Holder by the fifth Trading Day after a Conversion
Date, the Holder shall be entitled by written notice to the Company at any time
on or before its receipt of such certificate or certificates thereafter, to
rescind such conversion, in which event the Company shall immediately return the
certificates representing the principal amount of Notes tendered for conversion.

                    iv. Obligation Absolute; Partial Liquidated Damages. If the
Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 7(e)(ii) by the tenth Trading Day after the
Conversion Date, the Company shall pay to such Holder, in cash, as liquidated
damages and not as a penalty, for each $1,000 of principal amount being
converted, $10 per Trading Day (increasing to $20 per Trading Day after 5
Trading Days after such damages begin to accrue) for each Trading Day after such
third Trading Day until such certificates are delivered. The Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder. In the event a Holder of this Note shall elect to convert any or all of
the outstanding principal amount hereof, the Company may not refuse conversion
based on any claim that the Holder or any one associated or affiliated with the
Holder of has been engaged in any violation of law, agreement or for any other
reason, unless, an injunction from a court, on notice, restraining and or
enjoining conversion of all or part of this Note shall have been sought and
obtained and the Company posts a surety bond for the benefit of the Holder in
the amount of 150% of the principal amount of this Note outstanding, which is
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Holder to the extent it obtains a favorable judgment.
In the absence of an injunction precluding the same, the Company shall issue
Conversion Shares or, if applicable, cash, upon a properly noticed conversion.
Nothing

Page 5

--------------------------------------------------------------------------------



herein shall limit a Holder’s right to pursue actual damages or declare an Event
of Default pursuant to Section 9 herein for the Company’s failure to deliver
Conversion Shares within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
The exercise of any such rights shall not prohibit the Holders from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

                    v. Reservation of Shares Issuable Upon Conversion. The
Company covenants that it will at all times reserve and keep available out of
its authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of the Notes and payment of interest on the Note, each
as herein provided, free from preemptive rights or any other actual contingent
purchase rights of persons other than the Holders, not less than such number of
shares of the Common Stock as shall (subject to any additional requirements of
the Company as to reservation of such shares set forth in the Conversion
Agreement) be issuable (taking into account the adjustments and restrictions of
Section 8) upon the conversion of the outstanding principal amount of the Notes
and payment of interest hereunder. The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly and validly
authorized, issued and fully paid, nonassessable.

                    vi. Fractional Shares. Upon a conversion hereunder the
Company shall not be required to issue stock certificates representing fractions
of shares of the Common Stock, but may if otherwise permitted, make a cash
payment in respect of any final fraction of a share based on the VWAP at such
time. If the Company elects not, or is unable, to make such a cash payment, the
Holder shall be entitled to receive, in lieu of the final fraction of a share,
one whole share of Common Stock.

                    viii. Transfer Taxes. The issuance of certificates for
shares of the Common Stock on conversion of the Notes shall be made without
charge to the Holders thereof for any documentary stamp or similar taxes that
may be payable in respect of the issue or delivery of such certificate, provided
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of such
Notes so converted and the Company shall not be required to issue or deliver
such certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

                    ix. Withholding of Taxes. All payments by the Company under
the Note shall be made in full without set-off or counterclaim and free and
clear of any deduction or withholding for or on account of any taxes unless the
Company is required by applicable law to make any deduction or withholding from
any payment due under the Note for or on account of any taxes. In this event,
the Company shall promptly notify the Lender, pay such additional amounts as are
necessary to ensure that the Lender receives the amount which it would have
received if there had been no such deduction or withholding, promptly pay the
tax deducted to the appropriate tax authority before any fine or penalty becomes
payable and indemnify the Lender in respect of any such taxes. As soon as
practical, but no later than 30 days after any such deduction or withholding,
the Company shall forward to the Lender official tax receipts and

Page 6

--------------------------------------------------------------------------------



any other documents or evidence reasonably required by the Lender that such
taxes have been remitted to the appropriate taxation authority.

                    8. Certain Adjustments.

                    a) Stock Dividends and Stock Splits. If the Company, at any
time while the Notes are outstanding: (A) shall pay a stock dividend or
otherwise make a distribution or distributions on shares of its Common Stock or
any other equity or equity equivalent securities payable in shares of Common
Stock (which, for avoidance of doubt, shall not include any shares of Common
Stock issued by the Company pursuant to this Note, including as interest
thereon), (B) subdivide outstanding shares of Common Stock into a larger number
of shares, (C) combine (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (D) issue by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

                    b) Subsequent Equity Sales. If the Company or any Subsidiary
thereof, as applicable, at any time while this Note is outstanding, shall offer,
sell, grant any option to purchase or offer, sell or grant any right to reprice
its securities, or otherwise dispose of or issue (or announce any offer, sale,
grant or any option to purchase or other disposition) any Common Stock or Common
Stock Equivalents entitling any Person to acquire shares of Common Stock, at an
effective price per share less than the then Conversion Price (such lower price,
the “Base Share Price” and such issuances collectively, a “Dilutive Issuance”),
as adjusted hereunder (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which is issued in
connection with such issuance, be entitled to receive shares of Common Stock at
an effective price per share which is less than the Conversion Price, such
issuance shall be deemed to have occurred for less than the Conversion Price),
then, the Conversion Price shall be reduced to equal the Base Share Price and
the number of Conversion Shares issuable hereunder shall be increased. Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued. The Company shall notify the Holder in writing, no later than the
Trading Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this section, indicating therein the applicable issuance
price, or of applicable reset price, exchange price, conversion price and other
pricing terms (such notice the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 8(b), upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive a
number of Conversion Shares based upon the Base Share Price regardless of
whether the Holder accurately refers to the Base Share Price in the Notice of
Conversion.

Page 7

--------------------------------------------------------------------------------



                     c) Pro Rata Distributions. If the Company, at any time
while Notes are outstanding, shall distribute to all holders of Common Stock
(and not to Holders) evidences of its indebtedness or assets or rights or
warrants to subscribe for or purchase any security, then in each such case the
Conversion Price shall be determined by multiplying such Conversion Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holders of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

                    d) Calculations. All calculations under this Section 8 shall
be made to the nearest cent or the nearest 1/100th of a share, as the case may
be. The number of shares of Common Stock outstanding at any given time shall not
includes shares of Common Stock owned or held by or for the account of the
Company, and the description of any such shares of Common Stock shall be
considered on issue or sale of Common Stock. For purposes of this Section 8, the
number of shares of Common Stock deemed to be issued and outstanding as of a
given date shall be the sum of the number of shares of Common Stock (excluding
treasury shares, if any) issued and outstanding.

                    e) Notice to Holders.

                         i. Adjustment to Conversion Price. Whenever the
Conversion Price is adjusted pursuant to any of this Section 8, the Company
shall promptly mail to each Holder a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

                         ii. Notice to Allow Conversion by Holder. If (A) the
Company shall declare a dividend (or any other distribution) on the Common
Stock; (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock; (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of the
Notes, and shall cause to be mailed to the Holders at their last addresses as
they shall appear upon the stock books of the Company, at least five (5)
business days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the

Page 8

--------------------------------------------------------------------------------



purpose of such dividend, distribution, redemption, rights or warrants, or if a
record is not to be taken, the date as of which the holders of the Common Stock
of record to be entitled to such dividend, distributions, redemption, rights or
warrants are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided, that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice. Holders are entitled to convert Notes during the
5-business day period commencing the date of such notice to the effective date
of the event triggering such notice.

                         iii. Fundamental Transaction. If, at any time while
this Note is outstanding, (A) the Company effects any merger or consolidation of
the Company with or into another Person, (B) the Company effects any sale of all
or substantially all of its assets in one or a series of related transactions,
(C) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (D)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion absent such Fundamental Transaction, the
same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of one
share of Common Stock (the “Alternate Consideration”). For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Conversion Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any conversion of this
Note following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new note
consistent with the foregoing provisions and evidencing the Holder’s right to
convert such note into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this paragraph (c) and insuring that this Note (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

                         iv. Exempt Issuance. Notwithstanding the foregoing, no
adjustment will be made under this Section 8 in respect of an Exempt Issuance.
An “Exempt Issuance” shall consist of (i) securities issued (other than for
cash) in connection with a merger, acquisition, or

Page 9

--------------------------------------------------------------------------------



consolidation, (ii) securities issued pursuant to a bona fide firm underwritten
public offering of the Company’s securities, (iii) securities issued pursuant to
the conversion or exercise of convertible or excercisable securities issued or
outstanding on or prior to the date hereof or issued pursuant to the Conversion
Agreement, (iv) the shares of Common Stock issuable upon the exercise of
Warrants, (v) securities issued in connection with strategic license agreements
or other partnering arrangements so long as such issuances are not for the
purpose of raising capital, (vi) Common Stock issued or options to purchase
Common Stock granted or issued pursuant to the Company’s stock option plans and
employee stock purchase plans as they now exist, and (vii) the payment of any
accrued interest in shares of Common Stock pursuant to this Note.

          9. The Holder of the Note, by acceptance hereof, agrees that this Note
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note or any shares acquired on conversion except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended, or any applicable state Blue Sky or foreign laws or similar
laws relating to the sale of securities.

          10. Any notice given by any party to the other with respect to this
Note shall be given in the manner contemplated by the Conversion Agreement in
the section entitled “Notices.”

          11. This Note shall be governed by and interpreted in accordance with
the laws of the State of Nevada for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the exclusive jurisdiction of the
federal courts whose districts encompass any part of the County of Nevada or the
state courts of the State of Nevada sitting in the County of Nevada in
connection with any dispute arising under this Note and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non conveniens, to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper. To the extent determined by such court, the Company shall reimburse
the Holder for any reasonable legal fees and disbursements incurred by the
Holder in enforcement of or protection of any of its rights under any of this
Note.

          12. JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial
by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out of or in
connection with this Note.

          13. The following shall constitute an “Event of Default”:

 

 

 

 

a.

The Company shall default in the payment of any amount due on this Note, time
being of the essence, whether by maturity, pursuant to Section 2 or otherwise;
or

 

 

 

 

b.

Any of the representations or warranties made by the Company herein, in the
Conversion Agreement or any of the other Transaction Documents shall be false or
misleading in any material respect at the time made; or

Page 10

--------------------------------------------------------------------------------



 

 

 

 

c.

The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 

 

 

 

d.

A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent; or

 

 

 

 

e.

Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company; or

 

 

 

 

f.

The Company shall enter into, create, incur, assume or suffer to exist any
indebtedness for borrowed money or liens of any kind, on or with respect to any
of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom that is senior to or pari passu with,
in any respect, the Company’s obligations under this Note, other than as
provided in the Disclosure Annex to the Conversion Agreement; or

 

 

 

 

h.

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company; or

 

 

 

 

i.

Failure by the Company to deliver any Shares required to be delivered pursuant
to the Transaction Documents or any other agreements between the parties.

If an Event of Default shall have occurred, then, or at any time thereafter, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable (and
the Maturity Date shall be accelerated accordingly), upon the provision written
notice by the Holder to the Company, upon the receipt of which the Company shall
have Ten (10) Business Days to cure the stated Event of Default, failing which
the Holder may immediately enforce any and all of the Holder’s rights and
remedies provided herein or any other rights or remedies afforded by law.

                    14. In the event for any reason, any payment by or act of
the Company or the Holder shall result in payment of interest which would exceed
the limit authorized by or be in violation of the law of the jurisdiction
applicable to this Note, then ipso facto the obligation of the Company to pay
interest or perform such act or requirement shall be reduced to the limit
authorized under such law, so that in no event shall the Company be obligated to
pay any such interest, perform any such act or be bound by any requirement which
would result in the payment of interest in excess of the limit so authorized. In
the event any payment by or act of

Page 11

--------------------------------------------------------------------------------



the Company shall result in the extraction of a rate of interest in excess of a
sum which is lawfully collectible as interest, then such amount (to the extent
of such excess not returned to the Company) shall, without further agreement or
notice between or by the Company or the Holder, be deemed applied to the payment
of principal, if any, hereunder immediately upon receipt of such excess funds by
the Holder, with the same force and effect as though the Company had
specifically designated such sums to be so applied to principal and the Holder
had agreed to accept such sums as an interest-free prepayment of this Note. If
any part of such excess remains after the principal has been paid in full,
whether by the provisions of the preceding sentences of this Section or
otherwise, such excess shall be deemed to be an interest-free loan from the
Company to the Holder, which loan shall be payable immediately upon demand by
the Company. The provisions of this Section shall control every other provision
of this Note.

Page 12

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed by an officer thereunto duly authorized this _____ day of _________,
2009.

 

 

 

 

ACTIGA CORPORATION

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

Page 13

--------------------------------------------------------------------------------